949 A.2d 761 (2008)
195 N.J. 276
In the Matter of Arnold H. MINIMAN, Judge of the Municipal Court of the Borough of Mount Arlington.
No. D-170 September Term 2007
Supreme Court of New Jersey.
June 19, 2008.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a) recommending that ARNOLD H. MINIMAN, Judge of the Municipal Court of the Borough of Mount Arlington, be reprimanded for violating Canon 1 (a judge should maintain high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3C(1) (a judge must disqualify himself from proceedings in which the judge's impartiality might reasonably be questioned) of the Code of Judicial Conduct and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute (Rule 2:15-8(a)(6));
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having submitted himself to the judgment of the Court based on the presentment and the record before the Advisory Committee on Judicial Conduct;
And the Court having determined that a reprimand, as recommended by the Advisory Committee on Judicial Conduct in its presentment, is the appropriate quantum of discipline;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and Judge. ARNOLD H. MINIMAN is hereby reprimanded.
Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, and HOENS join in the Court's Order.
Justice RIVERA-SOTO dissents from the Order and would impose an admonition on respondent.